Citation Nr: 1608626	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a duodenal ulcer.

2.  Entitlement to a rating in excess of 20 percent for residuals of a shell fragment would of the right shoulder with retained foreign bodies and scar. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962 and from April 1962 to June 1984, including combat service in Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  The Board issued a decision in April 2011 which remanded the current claims to the RO for further development.  That development has been substantially completed and the case is back before the Board..

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 20 percent for a shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's duodenal ulcer disease is manifested by no more than moderate and continuous symptoms. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.114 Diagnostic Code (DC) 7305 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Notice requirements were met in a July 2005 letter.

Regarding the duty to assist, the record reflects that the Veteran's medical records have been associated with the claims file.  Also of record are pertinent VA examination reports and lay evidence.  The Veteran was afforded VA examinations addressing his duodenal ulcer disability in August 2005, April 2009, August 2011, and December 2011.  The VA examination reports are adequate because they are based on the Veteran's medical history and together describe the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In February 2011, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Although the VLJ did not specifically seek to identify pertinent evidence that was not already associated with the claims file, such action was not necessary because the Veteran volunteered his treatment history and symptoms.  Thus, the Veteran is not shown to be prejudiced on this basis.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not identified any outstanding evidence that could be obtained to further substantiate the claim, and the Board is also unaware of any such evidence. As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Analysis - Duodenal Ulcer

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's duodenal ulcer is currently rated as 20 percent disabling.  He asserts that this rating does not adequately account for his disability.

Duodenal ulcers are rated under 38 C.F.R. § 4.114, Diagnostic Code 7305 (2015), which provides a 20 percent rating is appropriate when symptoms are moderate in nature.  A moderate designation contemplates recurring episodes of severe symptoms two to three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating for a duodenal ulcer is appropriate when symptoms are moderately severe in nature; this specifically includes impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating for a duodenal ulcer is appropriate when it results in severe symptoms, with associated pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.  A 60 percent rating is the maximum schedular rating for this disability.

In an August 2005 VA examination, the Veteran asserted that he had occasional vomiting and infrequent melena, but no hematemesis.  He was taking omeprazole which allegedly eased his abdominal pain.  He reported no side effects from the medication.  He reported no circulatory disturbances after meals or hypoglycemic reactions.  He reported having diarrhea approximately twice per month, lasting one-to-two days, and also admitting to having occasional constipation.  Diagnostic testing revealed a sliding hiatal hernia without evidence of chronic peptic esophagitis, active gastritis, and active peptic ulcer disease involving the duodenal bulb.  There was no notation of anemia or weight loss or recurrent incapacitating episodes averaging 10 days or more. 

Numerous VA treatment notes from 2006 and 2007 reflect that the Veteran had no unintentional weight loss. 

In May 2007, the Veteran received a biopsy related to his duodenal ulcer.  No ulcers, polyps, or tumors were seen in the esophagus, stomach, or duodenum.  There were no esophageal varices or hiatal hernia.  There was duodenitis on the duodenal bulb.  There was no evidence of gastric outlet obstruction.  A May 2007 VA treatment note reflects the Veteran was complaining that he occasionally felt full more quickly than expected, but this was not a significant problem.  The treatment note also reflects that gastric biopsies from November 2000 were positive for H. pylori and a helicobacter screen in 2001 was also positive. 

In the April 2009 VA examination, the Veteran was still taking omeprazole.  He reported symptoms of nervous stomach, some upper abdominal pain at times, and occasional a feeling of something in his throat.  He stated that he occasionally had the dry heaves without vomiting and occasionally had diarrhea.  The examination report reflects that his duodenal ulcer disease was well-managed by the omeprazole and the Veteran denied hematemesis or melena.  Diagnostic testing was pending at the time the examination was conducted.  There was no notation of anemia or weight loss or recurrent incapacitating episodes averaging 10 days or more.  

In the August 2011 VA examination, the Veteran was still taking omeprazole.  Diagnostic testing of the upper gastrointestinal system showed a deformity of the duodenal bulb from previous ulcer; the duodenum was otherwise unremarkable.  The testing also showed initial delay in gastric emptying.  The Veteran's primary reported symptom was abdominal pain which impacted activities of daily living to a mild-to-moderate degree.  There was no notation of anemia or weight loss or recurrent incapacitating episodes averaging 10 days or more.

The December 2011 VA examination report reflects that the Veteran was still taking omeprazole.  He reported having a nervous stomach and occasional indigestion.  There was no notation of anemia or weight loss or recurrent incapacitating episodes averaging 10 days or more.  There was no notation of recurring epoxides of non-severe episodes, no reported abdominal pain, no nausea, no vomiting, no hematemesis, and no melena. 

The Veteran received an upper gastrointestinal study in August 2012; the results indicated a duodenal bulb deformity consistent with past ulcer disease.  There was no evidence of hiatal hernia, reflux, or stricture, and no significant interval change.  

As noted above, the Veteran's duodenal ulcer condition is currently rated at 20 percent.  The Board finds that the Veteran's symptoms still most closely approximate his current 20 percent rating.  The 20 percent rating in effect is based on the Veteran's reported continuous manifestations, which include diarrhea approximately twice per month, occasional abdominal pain, occasional indigestion, and infrequent vomiting (by history).  There is no evidence that the Veteran experiences recurrent episodes of severe symptoms two or three times a year (or more) averaging 10 days in duration and there is no evidence of anemia or weight loss.  There are no reports of hematemesis and no recent reports of melena.  The evidence does reflect continuous moderate symptoms that are largely controlled with daily medication, which reportedly results in no ill side effects.  

As the preponderance of the evidence reflects that a 20 percent rating for duodenal ulcer disease is appropriate, the benefit of the doubt doctrine does not apply in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

A rating in excess of 20 percent for a duodenal ulcer is denied.


REMAND

In the February 2011 Board hearing, the Veteran asserted that he occasionally has numbness from his shoulder, especially when working overhead.  In the April 2011 remand, the Board ordered a new VA examination.  In doing so, the Board specifically instructed that the examiner diagnose all residuals of the shell fragment wound to the right shoulder, to include any orthopedic, muscle, neurological and/or skin pathology, and determine the severity of each disability shown.  The Veteran's last VA examination for his shoulder condition was in August 2011.  The August 2011 VA examination report did not address any neurological manifestations of the Veteran's shoulder condition.  As such, a new examination should be conducted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding VA treatment records and associate them with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his right shoulder disability, to include any neurological manifestations.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination for his right shoulder.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner must identify all manifestations of the Veteran's right shoulder disability, to include any orthopedic, muscle, neurological and/or skin pathology, and determine the severity of each disability shown.  

4.  After completing the above development, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


